In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 02-4295
ROBERT MILES,
                                                 Plaintiff-Appellant,
                                 v.

STATE OF INDIANA,
                                                Defendant-Appellee.

                          ____________
         Appeal from the United States District Court for the
         Southern District of Indiana, Indianapolis Division.
              No. 98 C 544—Richard L. Young, Judge.
                          ____________
   ARGUED SEPTEMBER 17, 2003—DECIDED OCTOBER 18, 2004
                          ____________




  Before RIPPLE, MANION and WILLIAMS, Circuit Judges.
   RIPPLE, Circuit Judge. On November 3, 1998, Robert Miles
filed a complaint in which he alleged racial discrimination
and retaliation by his employer, the Indiana State Police,
in violation of Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. § 2000e et seq. The jury rendered a
$50,000 verdict for Officer Miles on the retaliation claim. It
returned a verdict for the State Police on the race discrim-
ination claim. On March 30, 2001, Officer Miles filed a mo-
tion for equitable relief in which he sought a promotion or
2                                                    No. 02-4295

front pay, an injunction prohibiting the State Police from
future retaliation and an order requiring the Indiana State
Police to post a non-retaliation policy. The district court denied
the requested injunctive relief and, instead, required that the
State Police restructure Officer Miles’ current position to
include supervisory responsibilities. Officer Miles now
appeals the denial of his requested equitable relief. For the
reasons set forth in this opinion, we affirm the judgment of
the district court.


                                I
                       BACKGROUND
A. Facts
    1. Officer Miles’ Employment History
  Robert Miles is an African American; he has been em-
ployed by the Indiana State Police since 1974. He originally
served as a state trooper. In 1978, he was promoted to Sergeant
and was assigned to the Operations Center. As early as
1981, Officer Miles complained about racial discrimination
in the promotional decisions of the Indiana State Police.
Shortly thereafter, Officer Miles filed a lawsuit that later was
settled without admission of liability. In 1984, Officer Miles
                                                   1
subsequently was promoted to First Sergeant, the rank he
retained at the time of this action.
  After his promotion to First Sergeant, Officer Miles served
as Quartermaster in the Logistics Division from 1985 until

1
  The structure of the Indiana State Police is a para-military
ranking system where officers begin with a rank of Trooper. They
can be promoted up in rank from Corporal, Sergeant, First Sergeant,
Lieutenant, Captain, Major, Lieutenant Colonel, Colonel and
Superintendent.
No. 02-4295                                                     3

1988, and, after 1988, as the Engineering Section Commander
of that division. In 1991, Officer Miles became the Acting
Assistant Personnel Division Commander. In 1994, as a
temporary appointment, Officer Miles was transferred to
the Department of Administration to serve as the Director
of Parking and Security and Chief of the Capitol Police.


    2. Indiana State Police Promotional Process
  The Indiana State Police employs a competitive selection
process for promotion that includes an employee test, an
application and an interview. Promotion test scores are valid
for one year, and officers seeking promotion beyond that
period must retake the applicable examination to establish
new scores. Promotion to the highest ranks, Captain, Major,
Lieutenant Colonel and Colonel, are committed to the dis-
                               2
cretion of the Superintendent. In 1995, Officer Miles took
the test required for promotion to the position of Lieutenant,
but he did not apply for promotion. His test scores expired
one year later, and he did not take a subsequent examina-
tion.


    3. Racial Comment and Complaint
  While Officer Miles was employed in the Personnel
Division, he was a Section Commander, but he performed
the duties of an Assistant Division Commander and served
in the capacity of Division Commander in the Division
Commander’s absence. During one of the occasions when


2
  At the time of trial, the Indiana State Police employed approxi-
mately 1,300 sworn officers which was comprised of 43 First
Sergeants, 36 Lieutenants, 13 Captains, 14 Majors, 3 Lieutenant
Colonels, 1 Colonel and 1 Superintendent.
4                                                 No. 02-4295

Officer Miles served in the capacity of Division Commander,
he attended a meeting and heard a racially derogatory state-
ment made by one Major about Major Carraway, an African-
American. Officer Miles reported the statement to his direct
supervisor, the Commander of the Personnel Division, who
reported the statement to the Equal Employment Opportunity
(“EEO”) Office. No further action was taken because Major
Carraway did not complain about the remark.
  In December 1995, Officer Miles filed a complaint with the
Equal Employment Opportunity Commission (“EEOC”), and,
in February of 1996, he filed an internal EEO complaint.
Both complaints alleged race discrimination. In his 1995
EEOC charge, Officer Miles alleged that his “rank and job
classification have been lower than White employees with
similar or less job duties and responsibilities.” Pl’s. Ex.8. In
his February internal EEO allegation, Officer Miles offered
several examples of white males who held higher ranks and
had occupied the same or similar position as he had. In this
subsequent complaint, Officer Miles alleged specifically that
racial discrimination was the reason that he had not been
promoted or that he had not received the same pay as his
white colleagues. He requested a promotion and back pay.
See id. In August 1996, Superintendent Jennings reviewed
the allegations and the summary of the investigation but
took no further action.


    4. Reassignment
  In September of 1996, Superintendent Jennings reassigned
Officer Miles to the Records Division as a First Sergeant
with no supervisory duties. His responsibilities included
performing background investigations of civilian employees.
In previous positions, Officer Miles had exercised supervi-
sory responsibilities; he supervised sixty officers and sixteen
civilians as Chief of the Capitol Police, and he had super-
No. 02-4295                                                  5

vised twelve civilians while in the Logistics Division. Officer
Miles has not been appointed to any other position since
1996.


    5. Superintendent Carraway
                                      3
  In 1997, Melvin J. Carraway was promoted to
Superintendent of the Indiana State Police. He replaced
Jennings in that position. From the time of his promotion,
Carraway exercised discretionary authority over promotions
to the higher ranks. Soon after Carraway’s promotion to
Superintendent, Officer Miles complained to him about not
being promoted. Despite this complaint, Officer Miles was
not promoted. Carraway testified that he did not promote
Officer Miles because Officer Miles had made negative com-
ments about him to others, see R.192 at 503-04, and that, when
he had worked closely with Officer Miles, he had thought that
Officer Miles’ “performance was not too stellar.” R.192 at
478. He explained that Officer Miles “did the things that
were required . . . but no more than that.” Id. He felt that
Officer Miles would not be loyal to him and his administra-
tion’s goals. See id. at 474-76, 503-04. The Superintendent
further testified that he wanted a “team player” who would
follow his command even if the officer disagreed. Id. at 501.


B. Proceedings in the District Court
    1. Jury Verdict and Equitable Relief
  Officer Miles filed a suit against the State that alleged
claims of race discrimination and retaliation; these claims



3
   Superintendent Carraway is the same officer who was the sub-
ject of the derogatory racial remark about which Officer Miles
complained.
6                                                  No. 02-4295

were tried by a jury. At the trial’s conclusion, the jury was
required to answer several specific questions. Specifically,
the jury was asked whether Officer Miles had “proven that
his complaints of discrimination were, more likely than not,
a motivating factor in the decision of the defendant, State of
Indiana, to transfer him to the Records Division or fail to
promote him?” R.142 at 39. The jury responded affirma-
tively and returned a verdict for $50,000 on Officer Miles’
                   4
retaliation claim.
  After the jury verdict in his favor on the retaliation claim,
Officer Miles filed a motion requesting equitable relief for a
promotion or front pay, an injunction against future retalia-
tion, and an order requiring the State to post a non-retalia-
tion policy. In July 2001, the court held a hearing on the
issues relating to equitable relief. At this hearing, Superin-
tendent Carraway testified that, in the past, he had pro-
moted employees who had filed race discrimination charges
but would not consider Officer Miles for a promotion because
of his concerns about Officer Miles’ loyalty and trustworthi-
ness. However, Carraway determined and testified that it
might be appropriate to give Officer Miles some supervisory
responsibilities. Carraway testified that he had no animus or
negative feeling toward Officer Miles based on his discrimi-
nation claims.
  At the hearing, evidence also was presented about
Standard Operating Procedure LEG-004, setting forth the
State Police’s Equal Employment Opportunity/Affirmative


4
   The jury also answered questions relating to race discrimina-
tion. They answered that Officer Miles had proven that the “State
failed to promote, upgrade or appoint him,” but that Officer
Miles had not proven that “race discrimination was, more likely
than not, a motivating factor.” R.142 at 37. Accordingly, Officer
Miles did not recover on his discrimination claim.
No. 02-4295                                                  7

Action Policy (“EEO policy”). Superintendent Carraway
testified that this policy was posted on several bulletin
boards. However, Officer Miles testified that the policy was
not posted on the floor on which Superintendent Carraway
and he worked. The State presented evidence that indicated
the Indiana State Police maintained a copy of their EEO
policy on their intranet site. Carraway testified that, in
addition to its EEO policy, the Indiana State Police hung
EEOC posters with the pertinent discrimination information
on the bulletin boards. Officer Miles testified, however, that
the EEOC posters did not contain information about
retaliation. As Officer Miles pointed out, and the defendants
acknowledged, neither the EEOC posters nor the EEO policy
specifically advised a discrimination victim of the applica-
ble statute of limitations for filing a complaint. The State
Police noted, however, that the EEO/Affirmative Action offi-
cer is responsible for advising victims of available judicial
remedies and corresponding statute of limitations periods.


  2. Decision of the District Court
  The court denied equitable relief of a promotion or front
pay, of an injunction prohibiting future retaliation and of an
order requiring informational postings on discrimination
and retaliation. However, the district court ordered the State
Police to restructure Officer Miles’ position so that he could
exercise supervisory responsibilities similar to those that he
had exercised before his reassignment to the Records Division.
  The district court found that, in the past, Superintendent
Carraway had promoted individuals who had filed race
discrimination complaints against the State Police and that
there was no evidence that he held any animus toward
Officer Miles because of the discrimination or retaliation com-
plaints. See R.170 at 6. The court also found that there was
no ongoing evidence of race discrimination by the Indiana
8                                                 No. 02-4295

State Police. However, the court found that Superintendent
Carraway would not consider Officer Miles for a promotion
because of his concern about Officer Miles’ loyalty. The
court noted that Carraway did meet with his executive staff
after the jury verdict and had determined that restructuring
Officer Miles’ position to provide him with supervisory
responsibilities would be a possible solution.
  The court also found that the Indiana State Police had an
EEO Policy that was set forth in a standard operating
procedure. This policy was available in binders and on the
State Police’s intranet site. The policy describes discrimina-
tion and retaliation and directs employees who believe that
they have been victims of discrimination or retaliation to call
or write the EEO office directly. The EEO officer is required
to advise persons with potential complaints of the remedies
available to them and of the applicable statutes of limita-
tions. The EEO office also has a procedure for investigating
complaints. The district court further found that the Indiana
State Police had posted the EEOC materials, including con-
tact information, on at least four bulletin boards in the
headquarters where Officer Miles was stationed. Finally, the
court noted that neither the EEO policy available in the
binders or on the intranet nor the EEOC posters advise a
victim of the statute of limitations for filing a complaint.
However, the EEO officer must advise the individuals of the
limitations period to file a claim once he or she is contacted.
  In determining the appropriateness of the relief sought,
the district court started from the position that a prevailing
plaintiff is entitled to relief that will make him whole. See
R.170 at 8. The district court then turned to the requested
promotion. The court noted that the jury had found that the
State Police unlawfully had retaliated but that the jury’s
verdict had not indicated whether this finding was based on
the failure to promote Officer Miles or on the decision by
No. 02-4295                                                  9

Jennings, the former Superintendent, to reassign Miles to the
Records Division without any supervisory responsibilities. The
court also found that the current Superintendent believed,
though not based on racial animus, that Officer Miles could
not be loyal. In the court’s view, Superintendent Carraway
was entitled to promote those whom he considered loyal.
The court found that requiring a promotion might be against
the best interest of the State Police or might cause unwar-
ranted friction. The court also noted that, in any event, the
next logical promotion would be to Lieutenant rather than
Captain, but that Officer Miles had failed to take the nec-
essary tests for promotion to Lieutenant.
  The court next considered whether to award front pay
because a promotion was not warranted. The court started
from the position that “[t]he purpose of front pay is to put
the plaintiff in the same position that he would have been
had he been reinstated.” R.170 at 10 ¶ 14 (citing McNeil v.
Econ. Lab., Inc., 800 F.2d 111, 118 (7th Cir. 1986)). The court
calculated the difference in compensation between Officer
Miles’ present pay grade and the compensation he would
have earned if he had been promoted. It then multiplied that
difference by the number of years Officer Miles expected to
remain in active service. The court’s determination of front
pay, in addition to the back pay request, totaled $42,120,
which was less than the $50,000 jury verdict. Accordingly,
the district court held that Officer Miles had been made
whole by the jury verdict. The only equitable relief the court
deemed appropriate was reassignment to a supervisory
position similar to what Officer Miles had held before
former Superintendent Jennings reassigned Officer Miles.
  Moreover, the district court decided that an injunction
against future retaliation was not warranted. Relying on our
decision in Bruso v. United Airlines, Inc., 239 F.3d 848, 864
(7th Cir. 2001), the court held that the relevant inquiry was
10                                                No. 02-4295

whether the discriminatory conduct may persist in the
future. The court found that the State Police had a new ad-
ministration headed by Superintendent Carraway and that
there was no evidence of future retaliation.
  Finally, the court denied the request for an injunction
mandating the State Police to post non-retaliation policies.
The court found the policies were available in both hard
copy and on the intranet. Further, there were EEOC posters
with contact information about persons who could instruct
a victim on the limitations period. The fact that Officer Miles
and other employees had filed EEOC charges indicated to
the district court that the policies in place were adequate to
inform employees of their rights.


                              II
                       DISCUSSION
   On appeal, Officer Miles contends that the district court
erred in denying his requests for equitable relief of a pro-
motion or front pay, of injunctive relief against future retal-
iation, and of relief requiring the State Police to post notices
that state the time limits for filing a complaint. We review
the district court’s denial of equitable relief for an abuse of
discretion. See Bruso, 239 F.3d at 861. Although we review
the decision denying equitable relief for abuse of discretion,
not all aspects of the decision merit the same deference. We
utilize the abuse of discretion standard to evaluate the dis-
trict court’s “application of the facts to the appropriate legal
standard, and the factual findings and legal conclusions
underlying such decisions are evaluated under the clearly
erroneous and the de novo standards, respectively.” In re
Chicago, Milwaukee, St. Paul & Pac. R.R., 974 F.2d 775, 780
(7th Cir. 1992).
No. 02-4295                                                    11


A. Promotion or Front Pay
  “A Title VII victim is presumptively entitled to full relief.”
Hutchison v. Amateur Elec. Supp., Inc., 42 F.3d 1037, 1044 (7th
Cir. 1994). The award of either promotion or front pay are
equitable remedies left to the district court’s discretion, but
such discretion must be guided by legal principles. See
Albemarle Paper Co. v. Moody, 422 U.S. 405, 416 (1975). The
district court must exercise its equitable power in a manner
consistent with the objectives of Title VII, see id. at 416, and
a major “purpose of Title VII [is] to make persons whole for
injuries suffered on account of unlawful employment dis-
crimination,” id. at 418. The district court’s discretion is bound
by the dictates of Title VII, and, accordingly, we shall ap-
prove the denial of equitable relief only if that denial does
not frustrate Title VII’s objective of making the plaintiff
whole. See Gunby v. Pennsylvania Elec. Co., 840 F.2d 1108,
1123 (3d Cir. 1988).
  To make the plaintiff whole, promotion to the position the
plaintiff would have held absent the discrimination is often
the preferred remedy, and courts should award a promotion
when doing so is feasible. See Bruso, 239 F.3d at 861; see also
Richerson v. Jones, 551 F.2d 918, 923 (3d Cir. 1977) (holding
that the district court could have awarded a retroactive
promotion if it had found that the plaintiff would have been
promoted but for the unlawful discrimination). However,
awarding a promotion may create hostility or friction in the
work environment. See Bruso, 239 F.3d at 861. In these
situations, courts are not required to grant such relief;
indeed, under certain conditions, such an award is an
inappropriate remedy. See id.; Downes v. Volkswagen of
America, Inc., 41 F.3d 1132, 1141 (7th Cir. 1994). As an alter-
native, the district court has discretion to award front pay in
order to make the plaintiff whole. See Bruso, 239 F.3d at 862.
12                                                    No. 02-4295

An award of front pay seeks to place the plaintiff in the
same position he would have occupied had he actually been
promoted. Id.
   The district court ordered neither a promotion nor front
pay for Officer Miles. We must determine whether the dis-
trict court abused its discretion in denying both equitable
remedies after a jury had found in favor of Officer Miles on
his retaliation claim.


  1. The Jury Verdict
  We must ascertain the scope, and corresponding restric-
tive impact, of the jury verdict on the district court’s factual
findings. It is settled practice that “[w]here both legal and
equitable relief are sought by a plaintiff, the Seventh
Amendment right to a jury trial requires that the legal claims
be tried first, to a jury.” Ohio-Sealy Mattress Mfg. Co. v. Sealy,
Inc., 585 F.2d 821, 844 (7th Cir. 1978) (citing Beacon Theaters
v. Westover, 359 U.S. 500 (1959)). After a trial on the legal
issues, any issues
     necessarily and actually decided by the jury are fore-
     closed under settled principles of collateral estoppel
     from subsequent reconsideration by the district court.
     The court may not make findings “contrary to or in-
     consistent with the jury’s resolution . . . of that same
     issue as implicitly reflected in its general verdict . . . on
     the damages claim.”
Id. (quoting Florists’ Nationwide Tel. Delivery Network v. Florists’
Tel. Delivery Ass’n, 371 F.2d 263, 271 (7th Cir. 1967)). The
judge is bound by the issues necessarily decided by the jury,
and, therefore, the jury’s determination often affects the
judge’s disposition of the accompanying equitable claim. See
Pals v. Schepel Buick & GMC Truck, Inc., 220 F.3d 495, 499
No. 02-4295                                                       13

(7th Cir. 2000); Lincoln v. Bd. of Regents of the Univ. Sys. of
Georgia, 697 F.2d 928, 934 (11th Cir. 1983). However, when
the basis of the jury’s verdict is unclear, each of the potential
theories supporting the verdict is open to contention “unless
this uncertainty be removed by extrinsic evidence showing the
precise point involved and determined.” Russell v. Place, 94
U.S. 606, 609 (1876). Therefore, when several issues have
been litigated, and the jury may have supported its verdict
by finding in the plaintiff’s favor on any one of the issues
but which one is not clear, the court is free to determine the
basis of the jury’s verdict unless extrinsic evidence clearly
                            5
resolves the issue. See id.
  In finding for Officer Miles on the retaliation claim, the
jury answered in the affirmative a verdict form that asked
whether Officer Miles had “proven that his complaints of
discrimination were, more likely than not, a motivating
factor in the decision of the defendant, State of Indiana, to
transfer him to the Records Division or fail to promote him?”
R.142 at 39. Because of the phrasing of the special verdict
inquiry, the jury verdict can be read in three possible ways.
The jury could have found retaliation in the transfer of
Officer Miles to the Records Division, retaliation in failing
to promote Miles, or retaliation in both the reassignment
                        6
and failure to promote. If the jury only found retaliation in


5
  See also Ohio-Sealy Mattress Mfg. Co. v. Sealy, Inc., 585 F.2d 821,
844 (7th Cir. 1978) (noting that the complexity of issues before the
jury could not be said necessarily to foreclose any issue, but
holding that reading the evidence and the jury instructions to-
gether, the verdict had to include a finding on market allocation).
6
  Reviewing the evidence in light of the jury instructions does not
foreclose any of the three possibilities. Officer Miles complained
of race discrimination in 1995, before he was reassigned to the
                                                      (continued...)
14                                                     No. 02-4295

the reassignment to a position that lacked any supervisory
responsibility then providing equitable relief of supervisory
responsibility would make Officer Miles whole without the
need for either a promotion or front pay. By contrast, if the
jury had found retaliation in failing to promote, Officer Miles,
then the provision of supervisory duties alone would not
make Officer Miles whole. The jury found retaliation, but
did not reveal the basis for that finding.


    2. The District Court’s Decision on Promotion
                                                                7
  Acknowledging the ambiguity in the jury’s verdict, the
district court proceeded to determine that Superintendent
Carraway, the current Superintendent, had not acted out of
racial animus or retaliatory motive when he had not pro-
moted Officer Miles from the rank of First Sergeant to
          8
Captain. Fairly read, the district court’s order noted that the

6
  (...continued)
Records Division and during a time when he was not promoted.
Both employment actions occurred after Officer Miles’ complaints,
therefore, leaving open the possibility that the jury’s finding of
retaliation was based on either premise or both.
7
  The district court noted that, “although, the jury found
Defendant liable on Plaintiff’s claim for retaliation, it is not clear
from the jury verdict whether the jury’s finding of retaliation was
based upon Defendant’s failure to promote Plaintiff or the fact
that Jennings, the Defendant’s former Superintendent, reassigned
him to the Records division.” R.170 at 9.
8
  Officer Miles emphasizes a connection between Carraway’s claim
that Miles lacked loyalty and the derogatory racial statements
made to Carraway that Miles complained about. He summarizes
testimony from Superintendent Carraway that, he asserts, indicates
that the racial comment played a role in his relationship with
                                                   (continued...)
No. 02-4295                                                         15

Superintendent had the authority, as a matter of discretion,
to make promotions to the rank of Captain and above and
that the Superintendent therefore was permitted to use his
estimation of an officer’s loyalty to him in making such
promotions. The court supported its conclusion by noting
that Superintendent Carraway had testified that he did not
believe Officer Miles would be loyal to him or his adminis-
tration. The court’s findings establish that the retaliation
suffered by Officer Miles was with respect to his assignment
to the Records Division without any supervisory responsi-
        9
bility.
  Because the district court determined that the retaliation
suffered by Officer Miles was traceable to his assignment to
the Records Division, and not to his allegation of discrimi-
nation with respect to promotion, the matter of front pay
was not really at issue. As we have noted earlier, front pay

8
  (...continued)
Carraway. The testimony cited does not support this contention
or require us to find that the district court’s factual conclusion
was clearly erroneous.
   On direct examination, Carraway was asked whether the “com-
ment played any role . . . in the relationship between the two of
you?” He answered: “Probably from his [Officer Miles’] perspec-
tive, and I don’t have any facts to think that he’s carried that
around with him, but it has not stayed with me, but I do recall
the incident. I know he took offense to it. . . . And I think he’s sort
of carried that on for a number of years.” R.192 at 475.
9
  Our conclusion is supported by the district court’s decision
refusing to enjoin future retaliation. See infra Part II.B. The district
court found that the State Police had a “new administration”
from the one that had retaliated against Officer Miles in the past.
R.170 at 12 ¶ 27. The current superintendent did not have
improper motives, and therefore there was no concrete danger of
future retaliation.
16                                                No. 02-4295

is an equitable remedy that is awarded in lieu of promotion
when promotion is inappropriate or unavailable. See Pals,
220 F.3d at 499. “[F]ront pay is the functional equivalent of
[promotion] because it is a substitute remedy that affords the
plaintiff the same benefit (or as close an approximation as
possible) as the plaintiff would have received had she been
[promoted].” Williams v. Pharmacia, Inc., 137 F.3d 944, 952
(7th Cir. 1998). When the district court concluded that
promotion was not appropriate because the jury verdict of
retaliation properly was interpreted as based on the reas-
signment rather than on the failure to promote, the court
had no need to consider front pay as an alternate to promotion.


B. Additional Relief
  In determining whether to grant injunctive relief pro-
hibiting further retaliation for a successful discrimination
plaintiff, the proper inquiry is whether the defendant’s “dis-
criminatory conduct could possibly persist in the future.”
Bruso, 239 F.3d at 864. After noting the appropiate standard,
the district court concluded that, because the State Police
“now has a new administration,” there was no reason to
believe that there was a danger of future retaliation. R.170
at 12 ¶ 27. The district court found that Superintendent
Carraway held no racial animus or retaliatory motive, and
our review of the evidence gives us no reason to conclude
that the court’s determination was clearly erroneous.
   Officer Miles further contends that the posters issued by
the EEOC do not mention specifically retaliation and also
fail to alert potential victims that the EEOC has different
filing deadlines than the State Police’s EEO office. The State
Police’s EEO policy states that a complaint must be filed
within one year, but Officer Miles points out that this longer
internal filing deadline may operate to divert complaints
No. 02-4295                                                  17

until the 300-day EEOC deadline already has passed. Officer
Miles contends that the lack of information currently posted
in his place of employment, coupled with the longer internal
review process, misleads employees. The district court
denied the request, noting that the Indiana State Police had a
“non-retaliation policy which is widely available in both
hard copy and on the intranet,” R.170 at 12 ¶ 29, and the
EEOC posters were displayed and gave contact information
about pursuing a claim against the State, see id. at ¶ 30.
  The district court has broad discretion to tailor equitable
remedies to provide full relief. See Bruso, 239 F.3d at 863.
The trial court noted that Officer Miles “and other employ-
ees have filed EEOC charges against the Defendant.” R.170
at 12. From this fact, it concluded that the experience of
others indicated that the policies and procedures in place
“adequately inform the Defendant’s employees of their rights
pursuant to Title VII of the Civil Rights Act.” Id.
  Further, although the EEOC poster does not inform a
victim of the precise statute of limitations, it does provide a
contact address and toll-free phone number. The posters
also advise any person who believes he has been a victim of
discrimination to contact the EEOC immediately. See Pl’s.
Ex.30. The State Police’s internal EEO policy did provide
information on discrimination and retaliation in addition to
providing contact information and a final time to file an
internal complaint. In addition, the EEO Officer was charged
with the obligation to advise the victim of the relevant statute
of limitations period for filing suit. The State did not attempt
to deceive Officer Miles of the time to file a complaint by
merely allowing a longer period to file a request for internal
review. We cannot conclude that the posters are inadequate
when viewed as one tool among others in the State Police’s
attempt to fulfill its responsibilities to comply with the anti-
discrimination laws.
18                                              No. 02-4295

                      Conclusion
  For the foregoing reasons, we affirm the holding of the
district court.
                                                  AFFIRMED

A true Copy:
       Teste:

                         _____________________________
                          Clerk of the United States Court of
                            Appeals for the Seventh Circuit




                  USCA-02-C-0072—10-18-04